Citation Nr: 1705231	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  11-14 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to an increased rating for low back syndrome, evaluated as 10 percent disabling prior to February 28, 2012, and as 20 percent disabling thereafter.

3.  Entitlement to an initial disability rating in excess of 10 percent for neuralgia of the right lower extremity.

4.  Entitlement to a disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1967.  He was awarded the Purple Heart.

These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2009 and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The claim for an increased rating for the Veteran's low back disability arose from an August 2009 claim.  The RO denied an increased rating in excess of 10 percent in a December 2009 rating decision.  Thereafter, in a February 2013 rating decision, the RO granted an increased rating to 20 percent, effective February 28, 2012.  Although a higher rating has been assigned by the RO for the Veteran's low back disability, the increased rating matters remain in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge in October 2016.

The erectile dysfunction claim is addressed in the decision below.  The remaining issues are addressed in the remand section.
FINDING OF FACT

In October 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim of service connection for erectile dysfunction.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to service connection for erectile dysfunction have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran has withdrawn his claim of service connection for erectile dysfunction.  Specifically, at the October 2016 Travel Board hearing, the Veteran stated his intent to withdraw this claim.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with this claim.  Accordingly, the Board does not have jurisdiction to review the claim, and it is dismissed.


ORDER

The appeal of the issue of entitlement to service connection for erectile dysfunction is dismissed.

REMAND

A.  Low Back

At the Travel Board hearing in October 2016, the Veteran reported constant chronic pain in his low back.  He stated that he believes his doctors have reported that he experiences pain upon range of motion testing at about 10 degrees.  He further reported that he suffers from incapacitating episodes approximately once a month where he is unable to get out of bed due to the pain.  The Veteran noted he also has difficulty sleeping as the pain wakes him up and that if he is sitting, after approximately an hour, he has to get up and move around to alleviate the pain.  He also indicated that these symptoms have been present since approximately August 2009.

The Veteran's most recent VA examination in regard to the severity of his low back disability was in February 2012.  The Board finds that this VA examination is approximately five years old and significant additional evidence has been received supporting a possible worsening of the Veteran's low back symptoms, including the October 2016 hearing and private medical records.  Thus, a remand is required for a new VA examination to fully evaluate the severity of the Veteran's service-connected back disability.

The United States Court of Appeals for Veterans Claims (Court) found that pursuant to 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  This standard was not completely satisfied in the most recent February 2012 VA examination and, thus, should be satisfied in the new VA examination.

B.  Right Lower Extremity

The February 2012 VA examiner indicated decreased sensation in the Veteran's right foot and toes; however, no radiculopathy was indicated and no other neurologic abnormalities were noted.

Thereafter, during the October 2016 Board hearing, the Veteran indicated that the top of his right foot is numb and he has aching pain in his thigh that worsens the longer he walks.  He reported the pain occurs whenever he walks any distance over 25 yards.  He further indicated that he requires a cane to walk and that he has fallen due to his right leg disability.  Based on the Veteran's testimony that his right lower extremity disability may have worsened since his last VA examination, the Board finds a new VA examination is necessary to evaluate the current severity of his condition.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997);

C.  TDIU

The issue of entitlement to a TDIU is inextricably intertwined with the Veteran's claims for increased disability ratings for his back and right lower extremity disabilities.  Therefore, the TDIU issue will also be remanded.

The Board notes the Veteran testified in the October 2016 Board hearing that he attended one year of college, has no vocational training and that his service-connected conditions prevent him from performing full-time competitive work.

D.  Records

In light of the remand, updated VA treatment records must be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Any applicable private treatment records should also be obtained.

At the October 2016 Board hearing, the Veteran indicated that he receives benefits from Social Security Administration (SSA) based on his low back disability.  Upon remand, the RO should attempt to obtain any records from that agency.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain complete VA treatment records dating from September 2016.

2.  Contact the Veteran and request authorization and consent to release information to VA for any private provider that has treated his back and right lower extremity disabilities.

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the Veteran's back and right lower extremity disabilities.  The Veteran should be informed that in the alternative, he may obtain and submit the records himself.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Attempt to obtain all records pertinent to the Veteran's application(s) for SSA disability benefits, including any resulting decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision(s).

4.  Thereafter, arrange for the Veteran to undergo a VA examination to determine the nature and severity of his low back disability and right lower extremity disability.  The claims file must be reviewed.  Further, all indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension and flexion.  The examiner should comment on the functional limitations caused by pain and the effect of pain on his range of motion.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion and/or extension at which such pain begins.

He or she is further requested to indicate whether there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The examiner must also test the joints for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly and thoroughly explain why that is so.

In addition, the examiner should specifically state whether the Veteran's back disability has been productive of any incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician.  If so, describe the frequency and duration of those episodes.

For the right lower extremity, the examiner should describe any impairment of function of the right lower extremity due to the neurologic symptoms.  The examiner should also characterize the Veteran's neuralgia as mild, moderate, or severe, or indicate whether there is complete paralysis.

The examiner should also comment on the effects of these service-connected disabilities on the Veteran's ability to secure or follow a substantially gainful occupation.

All opinions expressed should be accompanied by supporting rationale.

5.  Finally, readjudicate the issues remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


